— In an action, inter alia, to establish an easement by prescription over a strip of land owned by it, the defendant appeals from a judgment of the Supreme Court, Queens County (La Fauci, J.), entered October 19, 1984, *631which, after a nonjury trial, declared the existence of such an easement and directed the defendant not to obstruct the portion of its property burdened by the easement in any way.
Judgment affirmed, with costs.
Trial Term correctly determined that the plaintiffs acquired an easement by prescription over the defendant’s property. The defendant’s claim that the plaintiffs’ use of the property was not adverse to its interest is without merit. Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.